 4:09-cr-03112-RGK-CRZ Doc # 149 Filed: 10/15/20 Page 1 of 1 - Page ID # 975




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:09CR3112

       vs.
                                                             ORDER
JOSE MANUEL AVALOS BANDERAS,

                    Defendant.


      The defendant has filed a motion for compassionate release (Filing 148).
However, the defendant has not alleged that he has pursued his administrative
remedies. I will hold his motion in abeyance for 60 days. At a minimum, the
defendant should seek “compassionate release” from the warden at the facility at
which he is presently being held. He should complete the “request for administrative
remedy” (BP-9 form).

     IT IS ORDERED that the defendant’s motion, Filing 148, will be held in
abeyance for 60 days to give him the opportunity to file evidence or amend his
motion to show that he has pursued exhaustion of his administrative remedies.

      Dated this 15th day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
